DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, inter alia, “wherein a first member of the first heat conductive member and the second heat conductive member includes a protrusion”.  It is not clear if the claimed “first member” is a member of the first heat conductive member only or of both the first heat conductive member and the second heat conductive member, and in the later, how could that be possible.  It is not clear if the claimed “protrusion” is included in the first heat conductive member or the second heat conductive member.  
Claim 12 recites, inter alia, “a second member of the first heat conductive member and the second heat conductive member includes a recess”.  It is not clear if the claimed “second member” is a member of the first heat conductive member only or of both the first heat conductive member and the second heat conductive member, and in the later, how could that be possible.  It is not clear if the claimed “recess” is included in the first heat conductive member or the second heat conductive member.  
The issues exposed above are so severe that they preclude a reasonable search over prior art as one skilled in the art cannot determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0227091 to Ando et al..

Ando teaches:
(claim 1)	A heating unit (C), comprising: 
a heater (203) including a substrate (203a) and a resistance heating element (203b) provided on the substrate; 
a temperature sensor (206 or 209) configured to detect a temperature of the heater; 
an endless belt (201) configured to rotate around the heater; 
a holder (204) supporting the heater; 
a first heat conductive member (207 or 208) located between the heater and the holder, the first heat conductive member including a first heater-side surface which is in contact with a back surface of the heater and a first opposite surface located on an opposite side of the first heater-side surface, the first heat conductive member having a heat conductivity higher than that of the substrate [0055]; and 
a second heat conductive member (grease) which is smaller than the first heat conductive heat member when viewed in an orthogonal direction orthogonal to the first opposite surface, the second heat conductive member including a second heater-side surface which is in contact with the first opposite surface and a second opposite surface located on an opposite side of the second heater-side surface [0062], (see FIG.4b)
wherein the temperature sensor is in contact with the second opposite surface of the second heat conductive member.  
(claim 6)	The heating unit according to claim 1, wherein the first heat conductive member is made of aluminum or an aluminum alloy [0106].  
(claim 10)	The heating unit according to claim 1, wherein the temperature sensor (209) includes a first protruding portion, and wherein the second heat conductive member is positioned with respect to the temperature sensor by engaging with the first protruding portion (FIG.10b, [0116]).  
(claim 13)	The heating unit according to claim 1, wherein the temperature sensor is a thermistor, or a thermostat configured to interrupt energization to the resistance heating element when the heater is abnormally increased in temperature [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0139708 to Shimura et al. in view of US 2015/0227091 to Ando et al..
Shimura teaches:
(claim 1)	A heating unit (203), comprising: 
a heater (300) including a substrate (303) and a resistance heating element (301-1) provided on the substrate; 
a temperature sensor (211, 212) configured to detect a temperature of the heater; 
an endless belt (202) configured to rotate around the heater; 
a holder (201) supporting the heater; 
a first heat conductive member (220) located between the heater and the holder, the first heat conductive member including a first heater-side surface which is in contact with a back surface of the heater and a first opposite surface located on an opposite side of the first heater-side surface, the first heat conductive member having a heat conductivity higher than that of the substrate [0050, 0081]; 
 (claim 2)	wherein a length of the first heat conductive member in a longitudinal direction of the heater is longer than a length of the resistance heating element [0078];
(claim 5)	wherein the temperature sensor (211) is configured to detect the temperature at a position, in the longitudinal direction of the heater, in a range in which a recording medium with a minimum width usable in the heating unit passes [0086];
(claim 7)	wherein the first heat conductive member is an anisotropic heat conductive member in which a heat conductivity in a direction parallel to the first heater-side surface is higher than a heat conductivity in a direction orthogonal to the first heater-side surface [0081]; 
(claim 8)	wherein the anisotropic heat conductive member is a graphite sheet [0081]; and
(claim 13)	wherein the temperature sensor (212) is a thermistor, or a thermostat configured to interrupt energization to the resistance heating element when the heater is abnormally increased in temperature [0085].

Examiner assumes, arguendo, that Shimura does not disclose a second heat conductive member as claimed.
Ando discloses a fixing device with a thermally conductive layer 207 (or an aluminum plate 208), serving as heat conduction member which is greater in thermal conductivity, attached to the back surface of a substrate 203a of the heater 203; its size such that the area of contact between the heat conduction member and substrate becomes greater than the area of contact between the heat conduction member and a thermal fuse 206 (or a thermoswitch 209 or a thermistor 205).  Thus, the portion of the substrate, which corresponds in position to the thermal fuse 206, is minimized in nonuniformity in terms of thermal stress, when the heater abnormally increases in temperature as to prevent its heater from cracking when the heater excessively increases in temperature.  Ando further discloses that, a material such as graphite, that is anisotropic in thermal conductivity, is not suitable for this purpose because the thermal conductivity of a graphite sheet in its thickness direction is smaller than the thermal conductivity of the substrate which is formed of ceramic such as alumina (FIG.9, [0106-0109]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heating unit of Shimura to comprise the heat conduction member taught by Ando such that the unit comprises
a second heat conductive member which is smaller than the first heat conductive heat member when viewed in an orthogonal direction orthogonal to the first opposite surface, the second heat conductive member including a second heater-side surface which is in contact with the first opposite surface and a second opposite surface located on an opposite side of the second heater-side surface,
wherein the temperature sensor is in contact with the second opposite surface of the second heat conductive member  
as to account for thermal stress to the substrate in a case in which the high heat conduction member 220 is made of an anisotropic material such as graphite, for a similar purpose of preventing cracking of the heater.   

The modification further renders obvious:
(claim 3)	The heating unit according to claim 1, wherein, when viewed in the orthogonal direction orthogonal to the first opposite surface, a dimension of the second heat conductive member in the longitudinal direction of the heater is equal to or less than twice a dimension of a contact portion of the second opposite surface in the longitudinal direction, the contact portion being a portion, of the second opposite surface, with which the temperature sensor is in contact, and wherein, when viewed in the orthogonal direction, a dimension of the second heat conductive member in a short-side direction orthogonal to the orthogonal direction and the longitudinal direction is equal to or less than twice a dimension of the contact portion of the second opposite surface in the short-side direction (see Ando: FIG.4b) .   
(claim 9)	The heating unit according to claim 1, wherein the second heat conductive member is made of aluminum or an aluminum alloy (Ando: [0055, 0106]).  
(claim 10)	The heating unit according to claim 1, wherein the temperature sensor (e.g. 211) includes a first protruding portion, and wherein the second heat conductive member is positioned with respect to the temperature sensor by engaging with the first protruding portion (Shimura: FIG.5).  
(claim 11)	The heating unit according to claim 1, wherein the second heat conductive member includes a second protruding- 17- portion, and wherein the second protruding portion engages with the temperature sensor (For example, upon combining, heat conduction layer 207 protrudes from a top surface (the first opposite surface) of high heat-conductive member 220, to contact thermistor 211).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852